Sedgwick, C. J.
With a single exception the merits of this case are the same as those of Watson v. Same Defendants, ante, 533, (decided this term.) The difference alluded to is that in the present case it was proved that there was upon plaintiff’s premises a mortgage in the sum of $7,000. In my opinion, there was no objection to directing that, upon the defendants’ paying the sum estimated to be the value of the easement in fee, the plaintiff, besides conveying her estate, should furnish to the defendants a release of the property from the mortgage. Although the mortgagee had no interest in the rentals, the mortgage was an incumbrance upon that part of the plaintiff’s easement which defendants had appropriated. The judgment should be modified so as to provide that, upon payment of the value of the easement taken, the plaintiff should deliver to defendants a release from the mortgage. I do not think that this should affect the disposition of the costs upon the affirmance of the *536judgment. The judgment is modified in the respect mentioned, and, as modified, affirmed, with costs.
ON MOTION TO SUSPEND INJUNCTION.
Sedgwick, C. J.
The disposition of a similar appeal in the case of Watson v. Same Defendants, ante, 533, should be made in this case. The order is to be reversed, and the motion granted, upon terms to be directed at the settlement of the order, upon notice.